HALL, Judge.
Appellant appeals his sentence for trespass of an occupied structure. We only find merit in his argument that as applied to him section 27.3455, Florida Statutes (1985), violates the ex post facto provisions of the constitutions of the United States and the state of Florida because the crime for which he was convicted was committed prior to the effective date of the statute.
Accordingly, we reverse that part of appellant’s sentence requiring him to perform sixty hours of community service in lieu of paying court costs pursuant to section 27.-3455. We again certify the question set out in Bowman v. State, 495 So.2d 868 (Fla. 2d DCA 1986), to the Florida Supreme Court as a question of great public importance. Appellant’s sentence is affirmed in all Other respects.
Reversed and remanded with directions consistent with this opinion.
SCHEB, A.C.J., concurs.
RYDER, J., concurs specially.